MEMORANDUM AND ORDER
WANGELIN, District Judge.
This matter is before the Court upon the Court’s sua sponte raising of the question of jurisdiction of plaintiff’s complaint.
The plaintiff is attempting to initiate an action pursuant to 42 U.S.C. §§ 1983 and 1985 against an unnamed and unknown fugitive officer of Madison County, Illinois, and the Honorable Judge Lu-ten, of the Circuit Court of St. Louis County, Missouri.
*413An examination of plaintiff’s complaint clearly indicates that defendant Luten was acting within the scope of his judicial immunity. Morrison v. Walker, 404 F.2d 1046 (9th Cir., 1968).
Since the plaintiff has failed to specifically state which “fugitive officer” he is attempting to sue, it is obvious that his complaint cannot stand.
Even under the liberal reading given pro se complaints, it is obvious that plaintiff has failed to state a cause of action. In consequence,
It is hereby ordered that plaintiff’s complaint be and is dismissed without prejudice for failure to state a cause of action.